Exhibit 10.1

 

LOGO [g945144g0701235617701.jpg]

625 Westport Parkway

Grapevine, TX 76051

817-424-2000

 

 

June 22, 2020

Via Email: diana_jajeh@yahoo.com

Diana Saadeh-Jajeh

12960 Condit Ranch Rd.

Frisco, TX 75035

Offer Letter – SVP, Chief Accounting Officer

Dear Diana,

Congratulations! I am pleased to offer you the position of SVP, Chief Accounting
Officer at GameStop Texas, Ltd., effective June 29, 2020. Your starting
annualized salary will be $375,000.00 or $14,423.08 bi-weekly, less applicable
taxes.

You will receive a $50,000.00 sign on bonus, which is subject to repayment under
the terms and conditions of the Promissory Note that must be separately
executed. The sign on bonus will be paid within 30 days of your start date.

You will be eligible for a pro-rated annual bonus targeted at 60% of your base
salary. The eligibility period for this incentive will begin when you join the
GameStop team and will be based on a fiscal year of February 2020 through
January 2021. Annual bonuses are subject to company financial performance and
are payable at the completion of the fiscal year-end audit, which will be in the
1st Quarter 2021.

You will be eligible to participate in the Company’s long-term incentive (LTI)
program and will receive future grants, appropriate to your organization level,
beginning when the Board of Directors next elects to issue such grant. Grants at
this level have typically targeted a value of $300,000, which vests in equal
annual installments over a three-year period. For the 2020 fiscal year you will
receive a one-time LTI award of $350,000 upon joining the company. This award
will be comprised of performance-based cash and will vest in equal annual
installments over a three-year period.

GameStop’s bonus and long-term incentive programs account for company
performance and are subject to change at any time, at the Company’s discretion,
based upon the needs of the business.

You are eligible for 3 weeks of vacation per year. You will start accruing
vacation on your start date. On the 61st day from your date of hire, you will be
eligible to participate in the Company’s health (including dental and vision)
benefits program, as well as be automatically covered in the Company’s
company-paid life insurance program and, after 90 days, the long-term disability
program. You will be eligible to participate in the 401(k) plan on the first day
of the month following or coinciding with 60 days of service. The Company match
will take place on the first of the month after the first year of service.
Please feel free to contact our Benefits Team at (817) 722-7501 or
1-866-637-4387 with any specific benefit questions you may have.

 

      Diana Saadeh-Jajeh    Page 1 of 2    SVP, Chief Accounting Officer



--------------------------------------------------------------------------------

LOGO [g945144g0701235617701.jpg]

625 Westport Parkway

Grapevine, TX 76051

817-424-2000

 

 

This offer is contingent upon successful completion of the following by both you
and GameStop Texas, Ltd.:

 

  •  

Background check

 

  •  

Signing letter of acceptance

 

  •  

Signing non-compete agreement

 

  •  

Acknowledgement and participation in GameStop’s internal dispute resolution
program (GameStop C.A.R.E.S.); this document will be covered and signed during
your new hire orientation

Consistent with all roles in the organization, your employment will be on an
at-will basis, having no specified term, and may be terminated at the will of
either party on notice to the other. Any modification of any of the terms of
this letter must be made in writing and signed by a GameStop executive officer
to be valid and enforceable.

Your compensation package, as detailed in this document, is personal and
confidential. Please do not discuss the details of this information with anyone
other than me or those indicated below.

If you wish to accept this offer, please sign this letter in the space provided
for your signature below within the next two business days. To complete the
acceptance procedure, you must also execute the accompanying agreement covering
various non-compete, non-solicitation and confidentiality issues. Please fax all
documents back to Human Resources – Tim Holt (817) 439-6837.

Diana, we are so pleased and excited that you have chosen to become a part of
GameStop and look forward to the energy and experience you will bring to our
growing organization. If you have any questions or concerns, please feel free to
contact me.

Jim Bell

Chief Financial Officer

 

Accepted By:   

/s/ Diana Saadeh-Jajeh

  

June 23, 2020

   Diana Saadeh-Jajeh    Date

 

      Diana Saadeh-Jajeh    Page 2 of 2    SVP, Chief Accounting Officer